UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1404




In Re:   GARY BUTERRA WILLIAMS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                     (4:08-cr-00087-RGD-FBS-1)


Submitted:   July 7, 2009                   Decided:   July 21, 2009


Before TRAXLER, Chief Judge, and WILKINSON and KING, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Gary Buterra Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary Buterra Williams petitions for a writ of mandamus

seeking an order compelling the district court to dismiss the

indictment against him for violation of his rights to a speedy

trial.     We conclude that Williams is not entitled to mandamus

relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                  In re First Fed. Sav. &

Loan   Ass’n,    860    F.2d      135,   138     (4th    Cir.   1988).       Further,

mandamus    is   a     drastic     remedy       and    should   be   used    only   in

extraordinary circumstances.             Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

            Here, Williams has failed to file a motion to dismiss

the indictment in the district court on speedy trial grounds.

Accordingly,     although         we   grant     leave    to    proceed     in   forma

pauperis,   we     deny     the    petition      for    writ    of   mandamus.      We

dispense    with     oral      argument     because       the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2